Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131831                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  JEROME HOLLOWAY,                                                                                                    Justices
           Plaintiff-Appellant,
  v        	                                                        SC: 131831
                                                                    COA: 270025
                                                                    Muskegon CC: 05-044206-AH
  DEPARTMENT OF CORRECTIONS,

          Defendant-Appellee. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the July 20, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2006                   _________________________________________
           d1120                                                               Clerk